         Case 2:19-cr-00282-GAM Document 59 Filed 05/27/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT FOR
                    THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                      :

                                              :     CRIMINAL ACTION

v.                                            :     No. 19-282-3

YORDI MARTINEZ                                :

                                          ORDER

     This 27th day of May, 2020, it is hereby ORDERED that Defendant’s Motion for

Release Pending Trial is DENIED.




                                                       _/s/ Gerald Austin McHugh
                                                        United States District Judge
